DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10, 11, 13, 14, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (2008/0186129) and Baumgarte et al. (2020/0153288).  Regarding independent claims 1, 10, and 16, and dependent claim 3, Fitzgibbon teaches (Figs. 1 and 2) a door operating system and method comprising: 
a door operator (205) configured to be powered by line AC power (202) and to control movement of a movable barrier ([0002]);
a power transmitter (206) coupled to and controlled by the door operator and powered by line AC power ([0020], [0023]); and 
an accessory device (204) operatively connected to a power receiver, wherein the power transmitter is configured to emit a wireless power signal and the power receiver is configured to receive the wireless power signal such that the accessory device is, at least in part, powered by the power transmitter. ([0022]) 
Fitzgibbon fails to explicitly teach the power transmitter being a laser transmitter.  Baumgarte teaches a similar door operating system and method (Figs. 1 and 2) to that of Fitzgibbon.  Baumgarte teaches a similar structure (Fig. 1) to that of Fitzgibbon including a power transmitter (114/214), wherein the power transmitter can be a laser transmitter that converts the line power (112) into a laser and emits the laser ([0012], [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Baumgarte’s laser transmitter into Fitzgibbon’s invention for each of the power transmitters (206 and 208), since it involves a mere simple substitution of one power transmitter for another to perform the same function of transmitting power wirelessly and a laser transmitter allows for a more focused transmission direction.
Regarding claim 4, Fitzgibbon (and Baumgarte) teaches a second accessory device (601; Fig. 6) operatively connected to a second laser receiver, wherein the laser transmitter is configured to emit a second laser (via 208) and the second laser receiver is configured to receive the second laser such that the second accessory device is, at least in part, powered by the second laser. ([0029])
Regarding claims 5, 13, 14, and 18, Fitzgibbon (and Baumgarte) teaches plural laser reflectors for reflecting the laser from the laser transmitter to the laser receiver ([0031]).
Regarding claims 6, 11, and 19, Fitzgibbon (and Baumgarte) teaches the accessory device including any one of the following: a smart glass window, a wall console, and a photo sensor ([0025]).
  Regarding claim 21, Fitzgibbon (and Baumgarte) teaches the laser transmitter being configured to transmit the first laser (207) and the second laser (209) individually or at the same time (Fig. 6; [0029], [0030]).
Claim(s) 7, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (2008/0186129) and Baumgarte et al. (2020/0153288) as applied to claims 1, 10, and 16 above, and further in view of Jeong-Gi (KR 10-1511059).  Fitzgibbon and Baumgarte teach the door operating system and method as describe above.
Regarding claims 7, 12, and 20, Fitzgibbon and Baumgarte fail to explicitly teach the laser receiver being mounted on a movable mount.  Jeong-Gi teaches a similar door operating system and method (Fig. 1) to that of Fitzgibbon.  Jeong-Gi teaches the laser receiver (220) having a movable mount for mounting the laser receiver to a door to allow the laser receiver to change orientation as the door moves to maintain a desired orientation between the transmitter and the receiver (bottom paragraph of pg. 6; controlling “inclination” of the laser receiver).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the laser receiver on a movable mount to be able to increase the efficiency of the transmission of power between the transmitter and the receiver.
Regarding claims 9 and 17, Fitzgibbon and Baumgarte fail to explicitly teach the laser transmitter being powered by a battery.  Jeong-Gi teaches the laser transmitter being powered by a battery. (pg. 8, 5th paragraph; transmitter power supply unit (150)).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a battery into Fitzgibbon/Baumgarte laser transmitter to allow for the laser transmitter to still operate in event of a failure of the AC line power.
5.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (2008/0186129) and Baumgarte et al. (2020/0153288) as applied to claim 1 above, and further in view of Marappan et al. (10,911,244).  Fitzgibbon and Baumgarte teach the door operating system and method as describe above.  They fail to explicitly teach an edge sensor.  Marappan teaches a similar door operating system (Fig. 6) to that of Fitzgibbon.  Marappan teaches an edge sensor that is configured to use a laser originating from a laser transmitter as part of the edge sensing portion of the edge sensor (Col. 16, lines 11-54).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Marappan’s edge sensor into the Fitzgibbon/Baumgarte invention to determine when the door is fully closed.
Response to Arguments
6.	Applicant’s arguments, filed July 29, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fitzgibbon (2008/0186129).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
10-7-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836